REQUESTED BY: Brian C. Silverman, Scotts Bluff County Attorney.
Under section 23-120, R.R.S. 1943, is a county with a population between 30,000 and 150,000 inhabitants, which has no bonded indebtedness, bound by the $50,000 annual limit set forth in said section after item (3), if it elects to make a levy up to 1 1/2 mills per year for a courthouse or jail fund?
No.
As you will note the $50,000 annual appropriation limitation for repair or erection of county buildings in counties of your size, without a vote of the people, set forth in section 23-120, R.R.S. 1943, applies `except as hereinafter provided,' in said section.
Said section then, thereafter provides two additional methods for raising funds for a courthouse or jail; the first of said methods authorizes an annual mill levy if 55 percent of the voters file a petition with the county board; the second of said methods provides that counties having no bonded indebtedness may levy a tax of not to exceed 1 1/2 mills per year, for not exceeding 10 years, for the purpose of providing a fund for the erection or repair of a jail or courthouse, and procuring a site. This latter method may be done without the filing of said petition above referred to.
It is clear, in our opinion, that the $50,000 annual limitation for counties between 30,000 and 150,000 inhabitants does not apply to counties with no bonded indebtedness which elect to raise funds by the mill levy of up to 1 1/2 mills annually for not to exceed a 10 year period for the courthouse or jail fund.
This is so, not only because of the `exceptions' to the dollar annual limits discussed above, but also because said dollar annual limits apply to all counties within a given population grouping whether or not they have bonded indebtedness, whereas the alternate method of raising the fund over a 10 year period by way of a mill levy applies only to counties will no bonded indebtedness; also, the latter method applies only for providing a fund for the erection or repair of a jail or courthouse, but not other necessary county buildings, as does the dollar annual limitation on all counties.
For these reasons it is our opinion that a county with no bonded indebtedness may levy a tax up to 1 1/2 mills annually for not to exceed a 10 year period for the purpose of providing a fund for the erection or repair of a jail or courthouse and procuring a site therefor without regard to the dollar annual limitation, all as set forth in section23-120, R.R.S. 1943.